REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of November 14, 2007, by Avantair, Inc., a Delaware corporation (the
“Company”), in favor of each of the investors listed on Exhibit A (each, an
“Investor”).

A. Pursuant to that certain Preferred Stock Purchase Agreement (the “Purchase
Agreement”) dated as of November 9, 2007, by and between the Company and
Investor, the Investor has purchased shares (the “Purchase”) of the Company’s
Series A Convertible Preferred Stock (the “Series A Preferred)”.

B. Pursuant to the Purchase Agreement, the Company is required to provide the
Investor certain registration rights with respect to the shares of the Company’s
Common Stock issuable upon conversion of the Series A Preferred.

 

  1. REGISTRATION RIGHTS.

1.1 Definitions. For purposes of this Section 1:

(a) Common Stock. The term “Common Stock” means the Company’s common stock,
$0.0001 par value per share.

(b) Registration. The terms “register,” “registration” and “registered” refer to
a registration effected by preparing and filing a registration statement in
compliance with the Securities Act, and the declaration or ordering of
effectiveness of such registration statement.

(c) Registrable Securities. The term “Registrable Securities” means (i) the
Common Stock issuable upon conversion of the Series A Preferred and (ii) any
shares of Common Stock of the Company issued as a dividend or other distribution
with respect to, or in exchange for or in replacement of, any shares of Common
Stock described in clause (i).

(d) Registrable Securities Then Outstanding. The number of shares of
“Registrable Securities then outstanding” shall mean the number of shares of
Common Stock which are Registrable Securities that are then (1) issued and
outstanding or (2) issuable pursuant to the conversion of the Series A Preferred
or other convertible securities.

(e) Holder. The term “Holder” means any person owning of record Registrable
Securities or any assignee of record of such Registrable Securities to whom
rights set forth herein have been duly assigned in accordance with this
Agreement; provided, however, that for purposes of this Agreement, a record
holder of the Series A Preferred convertible into such Registrable Securities
shall be deemed to be the Holder of such Registrable Securities; provided,
further, that Holders of Registrable Securities will not be required to convert
their Series A Preferred into shares of Common Stock in order to exercise the
registration rights granted hereunder.

(f) SEC. The term “SEC” or “Commission” means the U.S. Securities and Exchange
Commission.



--------------------------------------------------------------------------------

1.2 Demand Registrations.

(a) Request by Holders. If the Company shall receive at any time after the three
month anniversary of the date hereof, a written request from the Holders of at
least fifty percent (50%) of the then outstanding Registrable Securities (the
“Initiating Holders”) that the Company file a registration statement under the
Securities Act of 1933, as amended, (the “Securities Act”) and, if by means of
an underwriting, covering the registration of Registrable Securities pursuant to
this Section 1.2, with an anticipated aggregate offering price of at least
$7,500,000 (net of underwriting discounts and commissions), then the Company
shall, within twenty (20) days after the receipt of such written request, give
written notice of such request (the “Request Notice”) to all Holders, and use
all reasonable efforts to effect, as soon as practicable, the registration under
the Securities Act of all Registrable Securities which Holders request to be
registered and included in such registration by written notice given by such
Holders to the Company within twenty (20) days after receipt of the Request
Notice, subject only to the limitations of this Section 1. The Company may, if
permitted by law, effect any registration pursuant to this Section 1.2 by the
filing of a registration statement on Form S-3. Any registration statement filed
pursuant to this Section 1.2(a) may, subject to Section 1.2(c), include shares
of Common Stock with respect to which the Company has registration obligations
pursuant to written contractual arrangements (“Other Registrable Securities”)
including, if applicable, by post-effective amendment to any “shelf”
registration filed with respect to any Registrable Securities.

(b) Mandatory Shelf Registration. The Company agrees to file with the SEC, in no
event later the six month anniversary of the date hereof (provided, that if the
Company is eligible to file a registration statement on Form S-3, then such
filing shall be made no later than the three month anniversary of the date
hereof), a shelf registration statement on Form S-3 or such other form under the
Securities Act then available to the Company providing for the resale pursuant
to Rule 415 from time to time by the Holders of any and all Registrable
Securities (including the prospectus, amendments and supplements to such
registration statement or prospectus, including pre- and post-effective
amendments, all exhibits thereto and all material incorporated by reference or
deemed to be incorporated by reference, if any, in such registration statement,
the “Mandatory Shelf Registration Statement”); provided, however, that the
Company will not file a registration statement on its behalf prior to filing the
Mandatory Shelf Registration Statement. The Company shall use its commercially
reasonable efforts to cause such Mandatory Shelf Registration Statement to be
declared effective by the SEC as soon as reasonably practicable following such
filing; provided, however, that if the Mandatory Shelf Registration Statement is
not declared effective by the SEC on or prior to the nine month anniversary of
the date hereof then the Company shall pay to each Investor an amount in cash
equal to one and one-half percent (1.5%) of (i) the number of Series A Preferred
held by such Investor as of such date, multiplied by (ii) the purchase price
paid by such Investor for such Series A Preferred then held; and on every
monthly anniversary thereof until the Mandatory Shelf Registration Statement is
declared effective by the SEC; provided further, however, that if the SEC, by
written or oral comment or otherwise, limits the Company’s ability to request
effectiveness, or prohibits the effectiveness of, the Mandatory Shelf
Registration Statement with respect to any or all the Registrable Securities
pursuant to Rule 415, it shall not be a breach or default by the Company under
this Agreement and shall not be deemed a failure by the Company to use
reasonable best efforts and no such penalty shall be due and payable. Any
Mandatory

 

2



--------------------------------------------------------------------------------

Shelf Registration Statement shall provide for the resale from time to time, and
pursuant to any method or combination of methods legally available (including,
without limitation, an underwritten offering, a direct sale to purchasers, a
sale through brokers or agents, or a sale over the Internet) by the Holders of
any and all Registrable Securities.

(c) Underwriting. If the Holders initiating the registration request under this
Section 1.2 (the “Initiating Holders”) intend to distribute the Registrable
Securities covered by their request by means of an underwriting, then they shall
so advise the Company as a part of their request made pursuant to this
Section 1.2 and the Company shall include such information in the written notice
referred to in subsection Section 1.2(a). In such event, the right of any Holder
to include his, her, or its Registrable Securities in such registration shall be
conditioned upon such Holder’s participation in such underwriting and the
inclusion of such Holder’s Registrable Securities in the underwriting (unless
otherwise mutually agreed by a majority in interest of the Initiating Holders
and such Holder) to the extent provided herein. All Holders proposing to
distribute their securities through such underwriting shall enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such underwriting by the Company. Notwithstanding any
other provision of this Section 1.2, if the underwriter(s) advise(s) the Company
in writing that marketing factors require a limitation of the number of
securities to be underwritten then the Company shall so advise all Holders of
Registrable Securities that would otherwise be registered and underwritten
pursuant hereto, and the number of Registrable Securities that may be included
in the underwriting shall be reduced as required by the underwriter(s) and
allocated among the Holders of Registrable Securities on a pro rata basis
according to the number of Registrable Securities then outstanding held by each
Holder requesting registration (including the Initiating Holders); provided,
however, that the number of shares of Registrable Securities to be included in
such underwriting and registration shall not be reduced unless all other
securities of the Company are first entirely excluded from the underwriting and
registration. Any Registrable Securities excluded and withdrawn from such
underwriting shall be withdrawn from the registration.

(d) Maximum Number of Demand Registrations. The Company is obligated to effect
only two such registrations pursuant to Section 1.2(a).

(e) Expenses. All expenses incurred in connection with a registration pursuant
to this Section 1.2, including without limitation all registration and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company and reasonable fees and disbursements of a single
counsel for all Holders (but excluding underwriters’ discounts and commissions),
shall be borne by the Company. Each Holder participating in a registration
pursuant to this Section 1.2 shall bear such Holder’s proportionate share (based
on the number of shares sold by such Holder over the total number of shares
included in such registration at the time it is declared effective) of all
discounts, commissions or other amounts payable to underwriters or brokers in
connection with such offering. Notwithstanding the foregoing, the Company shall
not be required to pay for any expenses of any registration proceeding begun
pursuant to this Section 1.2 if the registration request is subsequently
withdrawn at the request of the Holders of a majority of the Registrable
Securities to be registered, unless the Holders of a majority of the Registrable
Securities then outstanding agree to forfeit their right to a demand
registration pursuant to this Section 1.2 (in which case such right shall be
forfeited by all Holders of Registrable Securities); provided, further, however,
that if at the time of such withdrawal, the

 

3



--------------------------------------------------------------------------------

Holders have learned of a material adverse change in the condition, business, or
prospects of the Company not known to the Holders at the time of their request
for such registration and have withdrawn their request for registration with
reasonable promptness after learning of such material adverse change, then the
Holders shall not be required to pay any of such expenses and shall retain their
demand registration rights pursuant to this Section 1.2.

1.3 Piggyback Registrations. The Company shall notify all Holders of Registrable
Securities in writing at least thirty (30) days prior to filing any registration
statement under the Securities Act for purposes of effecting a public offering
of securities of the Company (including, but not limited to, registration
statements relating to secondary offerings of securities of the Company, but
excluding registration statements relating to any registration under
Section 1.2, any employee benefit plan or a corporate reorganization or other
transaction covered by Rule 145 promulgated under the Securities Act, or a
registration on any registration form which does not permit secondary sales or
does not include substantially the same information as would be required to be
included in a registration statement covering the sale of Registrable
Securities) and will afford each such Holder an opportunity to include in such
registration statement all or any part of the Registrable Securities then held
by such Holder. Each Holder desiring to include in any such registration
statement all or any part of the Registrable Securities held by such Holder
shall, within twenty (20) days after receipt of the above-described notice from
the Company, so notify the Company in writing, and in such notice shall inform
the Company of the number of Registrable Securities such Holder wishes to
include in such registration statement. If a Holder decides not to include all
of its Registrable Securities in any registration statement thereafter filed by
the Company, such Holder shall nevertheless continue to have the right to
include any Registrable Securities in any subsequent registration statement or
registration statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.

(a) Underwriting. If a registration statement under which the Company gives
notice under this Section 1.3 is for an underwritten offering, then the Company
shall so advise the Holders of Registrable Securities. In such event, the right
of any such Holder’s Registrable Securities to be included in a registration
pursuant to this Section 1.3 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Securities through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter or underwriter(s) selected for such underwriting.
Notwithstanding any other provision of this Agreement, if the managing
underwriter determine(s) in good faith that marketing factors require a
limitation of the number of shares to be underwritten, then the managing
underwriter(s) may exclude shares (including Registrable Securities) from the
registration and the underwriting, and the number of shares that may be included
in the registration and the underwriting shall be allocated, first, to the
Company (assuming the Company is the party which has requested the filing of
such Registration Statement) or, if applicable, to the holders of Other
Registrable Securities which, pursuant to written contractual arrangements, has
demanded such registration, and second to Holders requesting inclusion of their
Registrable Securities in such registration statement and any holders of Other
Registrable Securities requesting inclusion of their Other Registrable
Securities in such registration statement on a pro rata basis based on the
number of Registrable Securities and Other Registrable Securities, as
applicable, each such person has requested to be

 

4



--------------------------------------------------------------------------------

included in the registration. If any Holder disapproves of the terms of any such
underwriting, such Holder may elect to withdraw therefrom by written notice,
given in accordance with Section 3.1 hereof, to the Company and the underwriter,
delivered at least ten (10) business days prior to the effective date of the
registration statement. Any Registrable Securities excluded or withdrawn from
such underwriting shall be excluded and withdrawn from the registration. For any
Holder that is a partnership or corporation, the partners, retired partners and
shareholders of such Holder, or the estates and family members of any such
partners and retired partners and any trusts for the benefit of any of the
foregoing persons shall be deemed to be a single “Holder,” and any pro rata
reduction with respect to such “Holder” shall be based upon the aggregate amount
of shares carrying registration rights owned by all entities and individuals
included in such “Holder,” as defined in this sentence.

(b) Expenses. All expenses incurred in connection with a registration pursuant
to this Section 1.3, including without limitation all registration and
qualification fees, printers’ and accounting fees, fees and disbursements of
counsel for the Company (but excluding underwriters’ discounts and commissions)
shall be borne by the Company. Each Holder participating in a registration
pursuant to this Section 1.3 shall bear such Holder’s proportionate share (based
on the number of shares sold by such Holder over the total number of shares
included in such registration at the time it goes effective) of all discounts,
commissions or other amounts payable to underwriters or brokers in connection
with such offering.

1.4 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities under this Agreement, the Company shall, subject to
the provisions of Section 1.4(f) below, as expeditiously as reasonably possible:

(a) Use its best efforts to prepare and file with the SEC a registration
statement with respect to such Registrable Securities and use its commercially
reasonable efforts to cause such registration statement to become effective,
and, upon the request of the Holders of a majority of the Registrable Securities
registered thereunder, keep such registration statement effective for up to
ninety (90) days.

(b) Prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement and comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities of the Company covered
by such registration statement until such time as all of such Registrable
Securities registered thereunder shall have been disposed of in accordance with
the intended methods of disposition by the seller or sellers thereof as set
forth in such registration statement. In the case of amendments and supplements
to a registration statement which are required to be filed pursuant to this
Agreement by reason of the Company filing a report on Form 10-K, Form 10-Q or
Form 8-K or any analogous report under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Company shall have incorporated such report by
reference into such registration statement, if applicable, or shall file such
amendments or supplements with the SEC on the same day on which the Exchange Act
report is filed which created the requirement for the Company to amend or
supplement such registration statement.

 

5



--------------------------------------------------------------------------------

(c) Furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by them that are
included in such registration.

(d) Use reasonable efforts to register and qualify the securities covered by
such registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions. The Company shall promptly notify each Holder
of the receipt by the Company of any notification with respect to the suspension
of the registration or qualification of any of the Registrable Securities for
sale under the securities or “blue sky” laws of any jurisdiction in the United
States or its receipt of actual notice of the initiation or threatening of any
proceeding for such purpose.

(e) In the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering and enter into such other customary
agreements and take all such actions as such underwriter reasonably requests in
order to expedite or facilitate the disposition of such shares. Each Holder
participating in such underwriting hereby agrees to also enter into and perform
its obligations under such an agreement.

(f) Notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the occurrence of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing and promptly
prepare a supplement or amendment to such registration statement to correct such
untrue statement or omission, and deliver ten (10) copies of such supplement or
amendment to each Holder (or such other number of copies as such Holder may
reasonably request).

(g) The Company shall use its commercially reasonable efforts to (i) prevent the
issuance of any stop order or other suspension of effectiveness of any
registration statement prepared hereunder, or the suspension of the
qualification of any of the Registrable Securities for sale in any jurisdiction
and, (ii) if such an order or suspension is issued, to obtain the withdrawal of
such order or suspension at the earliest possible moment and to notify each
Holder who holds Registrable Securities being sold of the issuance of such order
and the resolution thereof or its receipt of actual notice of the initiation or
threat of any proceeding for such purpose.

(h) The Company shall use its commercially reasonable efforts either to cause
all the Registrable Securities covered by a registration statement prepared
hereunder to be listed on each securities exchange on which securities of the
same class or series issued by the Company are then listed, if any, if the
listing of such Registrable Securities is then permitted under the rules of such
exchange. The Company shall pay all fees and expenses in connection with
satisfying its obligation under this Section 1.4(h).

 

6



--------------------------------------------------------------------------------

(i) The Company shall cooperate with the Holders who hold Registrable Securities
being offered and, to the extent applicable, facilitate the timely preparation
and delivery of certificates (not bearing any restrictive legend) representing
the Registrable Securities to be offered pursuant to a registration statement
filed hereunder and enable such certificates to be in such denominations or
amounts, as the case may be, as such Holders may reasonably request and
registered in such names as such Holders may request.

(j) If requested by a Holder, the Company shall use its commercially reasonable
efforts to (i) as soon as practicable incorporate in a prospectus supplement or
post-effective amendment such information as a Holder reasonably requests to be
included therein relating to the sale and distribution of Registrable
Securities, including, without limitation, information with respect to the
number of Registrable Securities being offered or sold, the purchase price being
paid therefor and any other terms of the offering of the Registrable Securities
to be sold in such offering; (ii) as soon as practicable make all required
filings of such prospectus supplement or post-effective amendment after being
notified of the matters to be incorporated in such prospectus supplement or
post-effective amendment; and (iii) as soon as practicable, supplement or make
amendments to any registration statement if reasonably requested by a Holder
holding any Registrable Securities.

(k) Use commercially reasonable efforts to furnish, on or about the date that
such Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, copies of (i) the opinion, if
any, of the lead legal counsel representing the Company for the purposes of such
registration issued pursuant to the underwriting agreement relating to the
offering and addressed to the underwriters and (ii) the letter (including any
“bring-downs” related thereto) from the independent certified public accountants
of the Company issued pursuant to the underwriting agreement relating to the
offering and addressed to the underwriters.

(l) Notwithstanding any other provision of this Agreement, from and after the
time a registration statement filed under this Section 1 covering Registrable
Securities is declared effective, the Company shall have the right to suspend
the registration statement and the related prospectus in order to prevent
premature disclosure of any material non-public information related to corporate
developments by delivering notice of such suspension to the Holders, provided,
however, that the Company may exercise the right to such suspension only once in
any 12-month period and for a period not to exceed 90 days. From and after the
date of a notice of suspension under this Section 1.4(l), each Holder agrees not
to use the registration statement or the related prospectus for resale of any
Registrable Security until the earlier of (1) notice from the Company that such
suspension has been lifted or (2) the 90th day following the giving of the
notice of suspension.

(m) Cause the principal executive officer of the Company, the principal
financial officer of the Company, the principal accounting officer of the
Company and all other officers and members of the management of the Company to
cooperate fully in any offering of Registrable Securities hereunder, which
cooperation shall include participation in meetings with underwriters,
attorneys, accountants and potential investors.

 

7



--------------------------------------------------------------------------------

(n) Make available for inspection by the Holders included in such registration
statement, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other professional
retained by any Holder included in such registration statement or any
underwriter, all financial and other records, pertinent corporate documents and
properties of the Company, as shall be necessary to enable them to exercise
their due diligence responsibility, and cause the Company’s officers, directors
and employees to supply all information reasonably requested by any of them in
connection with such registration statement.

1.5 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Section 1.2 or 1.3 that the selling
Holders shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them, and the intended method of disposition of
such securities as shall be required to timely effect the registration of their
Registrable Securities.

1.6 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.

1.7 Indemnification. In the event any Registrable Securities are included in a
registration statement under Section 1.2 or 1.3:

(a) By the Company. To the extent permitted by law, the Company will indemnify
and hold harmless each Holder, the partners, officers, directors, members,
employees and agents of each Holder, any underwriter (as defined in the
Securities Act) for such Holder and each person, if any, who controls such
Holder or underwriter within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages, or liabilities (joint or several) to
which they may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively, the
“Violations” and, individually, a “Violation”):

(1) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;
or

(2) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or

(3) any violation or alleged violation by the Company of the Securities Act, the
Exchange Act, any federal or state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any federal or state
securities law in connection with the offering covered by such registration
statement.

The Company will promptly reimburse each such Holder, partner, officer or
director, underwriter or controlling person for any legal or other expenses
reasonably incurred by them, after a request for reimbursement has been received
by the Company, in connection with investigating or

 

8



--------------------------------------------------------------------------------

defending any such loss, claim, damage, liability or action; provided however,
that the indemnity agreement contained in this Section 1.7(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld), nor shall the Company be liable in any such
case for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, underwriter
or controlling person of such Holder.

(b) By Selling Holders. To the extent permitted by law, each selling Holder will
be required severally and not jointly to indemnify and hold harmless the
Company, each of its directors, employees, agents, each of its officers who have
signed the registration statement, each person, if any, who controls the Company
within the meaning of the Securities Act, any underwriter and any other Holder
selling securities under such registration statement or any of such other
Holder’s partners, directors or officers or any person who controls such Holder
within the meaning of the Securities Act or the Exchange Act, against any
losses, claims, damages or liabilities (joint or several) to which the Company
or any such director, officer, controlling person, underwriter or other such
Holder, partner or director, officer or controlling person of such other Holder
may become subject under the Securities Act, the Exchange Act or other federal
or state law, insofar as such losses, claims, damages or liabilities (or actions
in respect thereto) arise out of or are based upon any Violation, in each case
to the extent (and only to the extent) that such Violation occurs in reliance
upon and in conformity with written information furnished by such Holder
expressly for use in connection with such registration. Each such Holder will
reimburse any legal or other expenses reasonably incurred by the Company or any
such director, officer, controlling person, underwriter or other Holder,
partner, officer, director or controlling person of such other Holder in
connection with investigating or defending any such loss, claim, damage,
liability or action; promptly after a request for reimbursement has been
received by the indemnifying Holder, provided, however, that the indemnity
agreement contained in this Section 1.7(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; and provided further, that the total amounts
payable in indemnity by a Holder under this Section 1.7(b) in respect of any
Violation shall not exceed the net proceeds received by such Holder in the
registered offering out of which such Violation arises.

(c) Notice. Promptly after receipt by an indemnified party under this
Section 1.7 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 1.7, deliver to
the indemnifying party a written notice of the commencement thereof. The
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential conflict of interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party

 

9



--------------------------------------------------------------------------------

within a reasonable time of the commencement of any such action, if prejudicial
to its ability to defend such action, shall relieve such indemnifying party of
any liability to the indemnified party under this Section 1.7, but the omission
so to deliver written notice to the indemnifying party will not relieve it of
any liability that it may have to any indemnified party otherwise than under
this Section 1.7.

(d) Defect Eliminated in Final Prospectus. The foregoing indemnity agreements of
the Company and Holders are subject to the condition that, insofar as they
relate to any Violation made in a preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any person if a copy of
the Final Prospectus was furnished to the indemnified party and was not
furnished to the person asserting the loss, liability, claim or damage at or
prior to the time such action is required by the Securities Act.

(e) Contribution. If the indemnification provided for in this Section 1.7 is
held by a court of competent jurisdiction to be unavailable to an indemnified
party with respect to any loss, liability, claim, damage or expense referred to
herein, then the indemnifying party, in lieu of indemnifying the indemnified
party, shall contribute to the amount paid or payable by such indemnified party
with respect to such loss, liability, claim, damage or expense in the proportion
that is appropriate to reflect the relative fault of the indemnifying party and
the indemnified party in connection with the statements or omissions that
resulted in such loss, liability, claim, damage or expense, as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
and the indemnified party shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party, and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission. In any such case, (A) no such Holder will be
required to contribute any amount in excess of the public offering price of all
such Registrable Securities offered and sold by such Holder pursuant to such
registration statement; and (B) no person or entity guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
will be entitled to contribution from any person or entity who was not guilty of
such fraudulent misrepresentation.

(f) Conflict with Underwriting Agreement. Notwithstanding the foregoing, to the
extent that the provisions on indemnification and contribution contained in the
underwriting agreement entered into in connection with the underwritten public
offering are in conflict with the foregoing provisions, the provisions in the
underwriting agreement will control.

(g) Survival. The obligations of the Company and Holders under this Section 1.7
shall survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise.

1.8 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the Commission which may at any time permit the sale of
the Registrable Securities to the public without registration, the Company
agrees to:

(a) Make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act;

 

10



--------------------------------------------------------------------------------

(b) Use reasonable efforts to file with the Commission in a timely manner all
reports and other documents required of the Company under the Securities Act and
the Exchange Act; and

(c) So long as a Holder owns any Registrable Securities, to furnish to the
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144, and of the
Securities Act and the Exchange Act, a copy of the most recent annual or
quarterly report of the Company, and such other reports and documents of the
Company as a Holder may reasonably request in availing itself of any rule or
regulation of the Commission allowing a Holder to sell any such securities
without registration.

1.9 Limitation on Sale of Registrable Securities. Notwithstanding the Holders’
rights pursuant to Section 1.2 and 1.3 hereof (but without prejudice thereto),
each Holder jointly and severally covenants and agrees that (i) no Registrable
Securities may be sold pursuant to any registration statement filed under the
Securities Act prior to the six month anniversary of the date hereof and (ii) no
more than one half of all Registrable Securities held by all Holders as a group
may be sold pursuant to any registration statement filed under the Securities
Act prior to the twelve month anniversary of the date hereof.

 

  2. ASSIGNMENT AND AMENDMENT.

2.1 Assignment. Notwithstanding anything herein to the contrary:

(a) Registration Rights. The registration rights of a Holder under Section 1
hereof may be assigned; provided, however that no party may assign any of the
foregoing rights unless the Company is given written notice by the assigning
party at the time of such assignment stating the name and address of the
assignee and identifying the securities of the Company as to which the rights in
question are being assigned; and provided further that any such assignee shall
receive such assigned rights subject to all the terms and conditions of this
Agreement, including without limitation the provisions of this Section 2.

2.2 Amendment and Waiver of Rights. Any provision of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and Holders (and/or any of their permitted
successors or assigns) holding Series A Preferred representing and/or
convertible into a majority of all the Holders’ Shares (as defined below);
provided, further, that the grant to third parties of piggyback registration
rights under Section 1.2 hereof on a pari passu basis with the piggyback
registration rights of the Holders under Section 1.2 shall not be deemed to be a
material and adverse change to the piggyback registration rights of the Holders
under this Agreement and shall not require the consent of Holders. As used
herein, the term “Holders’ Shares” shall mean the shares of Common Stock then
issuable upon conversion of all then outstanding Series A Preferred. Any
amendment or waiver effected in accordance with this Section 2.2 shall be
binding upon each Holder, each permitted successor or assignee of such Holder
and the Company.

 

11



--------------------------------------------------------------------------------

  3. GENERAL PROVISIONS.

3.1 Notices. Any and all notices required or permitted to be given to a party
pursuant to the provisions of this Agreement will be in writing and will be
effective and deemed to provide such party sufficient notice under this
Agreement on the earliest of the following: (i) at the time of personal
delivery, if delivery is in person; (ii) at the time of transmission by
facsimile, addressed to the other party at its facsimile number specified herein
(or hereafter modified by subsequent notice to the parties hereto), with
confirmation of receipt made by both telephone and printed confirmation sheet
verifying successful transmission of the facsimile; (iii) one (1) business day
after deposit with an express overnight courier for United States deliveries, or
two (2) business days after such deposit for deliveries outside of the United
States, with proof of delivery from the courier requested; or (iv) three
(3) business days after deposit in the United States mail by certified mail
(return receipt requested) for United States deliveries.

All notices not delivered personally or by facsimile will be sent with postage
and/or other charges prepaid and properly addressed to the party to be notified
at the address or facsimile number as follows, or at such other address or
facsimile number as such other party may designate by one of the indicated means
of notice herein to the other parties hereto as follows:

(a) if to a Holder, at such Holder’s address as set forth on Exhibit A hereto.

(b) if to the Company, marked “Attention: President”, at Avantair, Inc.; 4311
General Howard Drive, Clearwater, FL 33762; Facsimile: (727)539-7007.

3.2 Entire Agreement. This Agreement and the documents referred to herein,
together with all the Exhibits hereto, constitute the entire agreement and
understanding of the parties with respect to the subject matter of this
Agreement, and supersede any and all prior understandings and agreements,
whether oral or written, between or among the parties hereto with respect to the
specific subject matter hereof.

3.3 Governing Law; Jurisdiction. This Agreement will be governed by and
construed in accordance with the laws of the State of New York , without giving
effect to that body of laws pertaining to conflict of laws. Each of the parties
hereto hereby irrevocably consents to the exclusive jurisdiction of the courts
of the Second Department of the Supreme Court of the State of New York and the
United States District Court for the Southern District of New York and waives
trial by jury in any action or proceeding with respect to this Agreement.

3.4 Severability. If any provision of this Agreement is determined by any court
or arbitrator of competent jurisdiction to be invalid, illegal or unenforceable
in any respect, such provision will be enforced to the maximum extent possible
given the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the forgoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court or arbitrator of
competent jurisdiction shall be binding, then both parties agree to substitute
such provision(s) through good faith negotiations.

 

12



--------------------------------------------------------------------------------

3.5 Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any person, other than the parties hereto and their successors and
assigns, any rights or remedies under or by reason of this Agreement.

3.6 Successors And Assigns. Subject to the provisions of Section 2.1, this
Agreement, and the rights and obligations of the parties hereunder, will be
binding upon and inure to the benefit of their respective successors, assigns,
heirs, executors, administrators and legal representatives.

3.7 Titles and Headings. The titles, captions and headings of this Agreement are
included for ease of reference only and will be disregarded in interpreting or
construing this Agreement. Unless otherwise specifically stated, all references
herein to “sections” and “exhibits” will mean “sections” and “exhibits” to this
Agreement.

3.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.

3.9 Costs And Attorneys’ Fees. In the event that any action, suit or other
proceeding is instituted concerning or arising out of this Agreement or any
transaction contemplated hereunder, the prevailing party shall recover all of
such party’s costs and attorneys’ fees incurred in each such action, suit or
other proceeding, including any and all appeals or petitions therefrom.

3.10 Adjustments for Stock Splits, Etc. Wherever in this Agreement there is a
reference to a specific number of shares of Common Stock of the Company of any
class or series, then, upon the occurrence of any subdivision, combination or
stock dividend of such class or series of stock, the specific number of shares
so referenced in this Agreement shall automatically be proportionally adjusted
to reflect the affect on the outstanding shares of such class or series of stock
by such subdivision, combination or stock dividend.

3.11 Further Assurances. The parties agree to execute such further documents and
instruments and to take such further actions as may be reasonably necessary to
carry out the purposes and intent of this Agreement.

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first written above.

 

THE COMPANY:

AVANTAIR, INC.

By:

 

 

Name:

  Steve Santo

Title:

  Chief Executive Officer

 

INVESTOR:

   

 

   

By:

 

 

   

 

Name:

 

 

   

 

Title:

 

 

   

SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT



--------------------------------------------------------------------------------

EXHIBIT A

List of Series A Preferred Holders

 

Name and Address

 

Number of Shares

of Common Stock Underlying

Series A Preferred Held

     